Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION


Allowable Subject Matter
Claims 1-3, 5, 7-17, and 19-23 allowed.
The following is an examiner’s statement of reasons for allowance: 
After a full review of the prior arguments, and after careful review of the complex claims as a whole, the examiner believes that the prior art taken alone or in combination fails to teach the claims as a whole such as a natural language processor component, executed by a data processing system via an interface, to receive an input audio signal detected by a sensor of a client device; the natural language processor component to: parse the input audio signal to identify a primary request in the input audio signal; determine a confidence score for a semantic meaning of the primary request; and in response to the confidence score failing to satisfy a predetermined threshold, determine a plurality of candidate requests based on past requests received by the data processing system, each of the plurality of candidate requests corresponding to a different semantic meaning of the input audio signal; an interface management component, executed by the data processing system, to determine an interface type of 
The above claims are deemed allowable given the complex nature of action generation given the complex manner in which candidates are produced. The closest prior art deals with candidates following disambiguated speech inputs, wherein further prior art teaches if a threshold is not met then alternative candidates are produced. In ASR it is common and almost inherent to use semantic/syntactic logic for the purposes of parsing and comparing matches. Further prior art reveals altering text/data depending on the screen size or device type e.g. watch or tablet. However the closest prior art combination yields candidates and further candidates from disambiguation when confidence thresholds fails, wherein all candidates are always user-history driven and no candidates are narrowed based on semantics and device type even under BRI. It is unwarranted to assume that confidence failure is not pertinent and user past/history is . 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Phillips; Michael S. et al.	US 20110060587 A1
Candidates and disambiguation candidates based on highest probability.

Reich, David E.	US 20020173955 A1
Threshold fail = candidates

Kaplinger; Todd E. et al.	US 20150378579 A1
Display size alters display and font etc.

Viswanathan; Krishnamurthy Koduvayur	US 10438264 B1


Willson; Matthew James et al.	US 20180143965 A1
Candidate selection for watch vs phone, user scrolls to get list. 

Hartley, Matthew W. et al.	US 20020184016 A1
ASR thresholds.

Hakkani-Tur; Dilek Z. et al.	US 20090063145 A1
Confidence thresholds in speech.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL C COLUCCI whose telephone number is (571)270-1847.  The examiner can normally be reached on M-F 9 AM - 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh Mehta can be reached at (571)272-7453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/MICHAEL COLUCCI/Primary Examiner, Art Unit 2656                                                                                                                                                                                                        (571)-270-1847
Examiner FAX:  (571)-270-2847
Michael.Colucci@uspto.gov